Citation Nr: 1310364	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  06-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2009 decision, the Board denied service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  The Veteran then appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2010 order, the Court endorsed an August 2010 joint motion for remand, vacating the October 2009 Board decision, and remanded the matter for compliance with the instructions in the joint motion.  In April 2011 and June 2012 the Board remanded the claim to the RO for action in compliance with the order.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the Veteran's claim on appeal is decided.  

At the outset, the Board notes that in accordance with the prior remand the RO obtained a medical opinion as to whether the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability.  However, the Board finds that before a decision in the case can be rendered, further medical opinion is required.  

Of record are private treatment notes that show the Veteran receives treatment for a service-connected bilateral foot disability.  In a February 2008 letter, the Veteran's private physician stated that he had been treating the Veteran for a prolonged period of time for complaints for left foot and ankle problems, and the records also indicates he treats the Veteran for complaints of bilateral knee pain.  In his letter, the Veteran's physician explained that the Veteran's service-connected left knee disability forced him to carry all of his weight on his right leg, and that such an alteration to his gait caused his service-connected left ankle and bilateral foot disabilities.  The Veteran's physician went on to explain that the Veteran's pain and inability to ambulate was a direct relation to his present and past knee injuries and restrictions.  The Board notes that the Veteran's physician is unclear as to what knee he is referring to, and therefore finds that further medical advisement is required to clarify any ambiguity.  

The Board finds that as there is an implication from the medical evidence of record that the Veteran's right knee disability may be related to his service-connected bilateral foot disability, a medical opinion must be obtained to determine if the Veteran's right knee disability was caused or aggravated by his service-connected bilateral foot disability.

Additionally, current medical treatment records, both VA and private treatment records, should also be obtained before a decision is rendered with respect to these issues.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review. 

2. Then, after the foregoing development has been performed, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's current right knee disability.  The claims file (to include this remand) must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

After examination and review of the claims file, the examiner should opine as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's right knee disability was caused or chronically worsened by his service-connected bilateral foot disability.  

The complete rationale for all opinions expressed must be provided.  

3. The RO should ensure that all development sought is completed, and then re-adjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


